Per curiam.
William Howard Cross appeals from the denial of his extraordinary motion for new trial filed after he was convicted and sentenced for bribery. The appeal was filed in this court only because the main appeal from the conviction (Cross v. State, 233 Ga. 960) was pending here. That appeal is today being transferred to the Court of *973Appeals. This appeal must follow.
Submitted March 10, 1975
Decided March 17, 1975.
Hendon, Egerton, Harrison & Glean, E. T. Hendon, Jr., for appellant.
Richard Bell, District Attorney, Alton G. Hartley, Assistant District Attorney, for appellee.

Transferred to the Court of Appeals.


All the Justices concur.